DETAILED ACTION
This Final Office action is in response to Applicant’s Amendments filed on 07/19/2022.  Claims 1-20 are pending, with claims 8-20 withdrawn from consideration.  Claims 1-7 are examined below.  The earliest effective filing date of the present application is 10/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving payroll data from an employer, retrieving data associated with a user account and preferences data of the user, based on the known data determine an employee contribution amount, associate an additional timestamp corresponding to the payroll date with the contribution amount, storing the determined data in a contribution transaction record, determine an employer matching contribution amount based on the payroll date and the contribution timestamps, associating timestamp with employer contribution, and store the employer amount and timestamp in the saving plan transaction table; and signing up, logging in, gathering data of employer that is enrolled in the incentivized savings plan, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  To be clear, claim 1 includes the following additional limitations: a database, a communication interface, a processor coupled in communication to the database and the communication interface, where the processor is programmed “to performed operations comprising” the abstract idea identified above, a display on a computer with selectable icons.  There is also an employer device that sends payroll data to the processor.  In claims 2 and 7, there is recited an employer bank computing device which only applies the abstract idea as an “apply it” limitation.    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  See analysis above.  The added display simply displays information on the employer device, and the communication interface allows for communication between two systems, as one of ordinary skill in the art would expect.  This is not tying the claims to an abstract idea or claiming significantly more than the abstract idea.  The use of selectable icons is also not sufficient as this is generic computing elements that perform as expected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0379611 to Goldman (“Goldman”) in view of U.S. Pat. Pub. No. 2016/0239807 to Crieghton et al. (“Crieghton”).
With regard to claim 1, Goldman discloses the claimed computing system comprising:
 	a database comprising an incentivized saving plan transaction table, the incentivized saving plan transaction table including a plurality of employee contribution transaction records associated with employee contributions, each of the employee contribution transaction records further associated with a respective contribution timestamp (see e.g. Table 3, [0037-38], respective time stamp is “Age” of the contributor at the time of contribution); 
a communication interface (see e.g. Fig. 7); and 
 	a processor coupled in communication to the database and the communication interface, said processor programmed to perform operations comprising: 
 	receiving, from an employer computing device via the communication interface, payroll data, the payroll data including an employee compensation amount for a corresponding payroll period, the payroll data corresponding to a payroll date (see e.g. [0041] payroll data is received directly from employer); 
 	retrieving, from the database, incentivized savings plan preferences data (see e.g. [0032, 34, 35]); 
 	retrieving, from the database, an employee account for a participating employee, the employee account including employee account preferences (see e.g. [0035]; [0012] retirement account; [0038-39]); 
 	based on the employee account preferences and the employee compensation amount, determining an employee contribution amount (see e.g. Table 3, [0037-38]); 
	associating an additional contribution timestamp with the employee contribution amount, the additional contribution timestamp corresponding to the payroll date (see Table 3, where the claimed “additional contribution timestamp” is the “Total Account Value” at that particular time of contribution); 
 	storing the employee contribution amount and the associated additional contribution timestamp in the incentivized saving plan transaction table as an additional employee contribution transaction record (see e.g. Table 3, [0037-38]); 

    PNG
    media_image1.png
    290
    449
    media_image1.png
    Greyscale
 	based on the payroll date and each of the respective contribution timestamps, determining an employer matching contribution amount (see Table 3); 2Application Serial No. 17/085,322 Docket No. 49738-USReply to Office Action of December 10, 2021 
 	associating an employer contribution timestamp with the employer matching contribution amount, the employer contribution timestamp corresponding to the payroll date (see Table 3); and 
 	storing the employer matching contribution amount and the associated employer contribution timestamp in the incentivized saving plan transaction table as an employer contribution transaction record (see Table 3).
	Goldman does not disclose the added limitations relating to a display where the employer can perform sign up and add registration information, create an account, select various icons to proceed through the pages, receiving incentivized savings plan preference data of the employer, generating an incentivized savings plan associated with the employer, storing the data in account associated with employer.
	However, Crieghton teaches at e.g. [0001-3], [0119], Fig. 4B, 4C, 4D, 4E that it would have been obvious to one of ordinary skill in the employer programs art at the time of filing to include the ability of presenting, on a display of an employer computing device via the communication interface, a signup screen, the signup screen including a first selectable icon (see Fig. 4A, and icon of First time employers register here. (411)); receiving, from the employer computing device via the communication interface, an indication of a selection of the first selectable icon (see e.g. [0119] In the case where the employer must register with the incentive platform 103, the employer selects the registration link 411.); in response to the selection of the first selectable icon, presenting, on the display of an employer computing device, an account creation screen, the account creation screen including one or more input boxes for receiving employer registration information and a second selectable icon (see [0119] This results in a registration interface 420 being rendered to a display of the employer's device, as depicted by way 
    PNG
    media_image2.png
    442
    612
    media_image2.png
    Greyscale
of example in FIG. 4B.  The registration interface 420 may include various data entry fields 419 for establishing an employer profile. In this example, this includes fields for specifying the name of the employer (e.g., company name), a website address, an employer identifier/tax identifier number, an estimated number of employees of the employer and address information including the state in which the employer is located or headquartered. In addition, the names of a responsible person or representative of the employer may also be specified, along with an input for specifying a preferred username and password of the employer.); 
 	receiving, from the employer computing device via the communication interface, an indication of a selection of the second selectable icon (see e.g. Fig. 4B, REGISTER 422; [0119] Once entered, the employer may select a REGISTER action button 422 to signify completion of the data entry process and store the entered employer profile data to the profile database 117 of the incentive platform 103.); 2Application Serial No. 17/085,322 Docket No. 49738-USReply to Office Action of April 19, 2022 
 	in response to the selection of the second selectable icon, receiving, from the employer computing device via the communication interface, the employer registration information (see e.g. Fig. 4B, REGISTER 422; [0119] Once entered, the employer may select a REGISTER action button 422 to signify completion of the data entry process and store the entered employer profile data to the profile database 117 of the incentive platform 103.); 
 	creating an employer account, the employer registration information being associated with the employer account (see e.g. Fig. 4B, REGISTER 422; [0119] Once entered, the employer may select a REGISTER action button 422 to signify completion of the data entry process and store the entered employer profile data to the profile database 117 of the incentive platform 103.  This corresponds to completion of the registration procedure and enables the employer to begin designing/configuring an incentive program.); 
 	receiving, from the employer computing device via the communication interface, incentivized savings plan preferences data (see e.g. Fig. 4C and 4D

    PNG
    media_image3.png
    464
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    678
    media_image4.png
    Greyscale

); 
 	generating an incentivized savings plan based on the incentivized savings plan preferences data, the incentivized savings plan preferences data being associated with the employer account (see e.g. Fig. 4E, establish policies for the employer’s personalized incentive saving program for employees); 
 	storing the employer account on the database (see e.g. Fig. 4E, SAVE RULES 464).
	Therefore, it would have been obvious to one of ordinary skill in the savings program art at the time of filing to modify Goldman to include the abilities for the employer to sign up, register, select icons, and create account with incentives saving plan, and store everything, as taught in Crieghton, where this is beneficial as it allows the employer to track and monitor transactions, and to establish an account and create a savings plan according to establish rules and policies, as taught throughout Crieghton and in [0001-3]. 
	
With regard to claim 3, Goldman further discloses said processor programmed to perform an operation comprising transmitting a status report to the employer computing device via the communication interface, the status report including data corresponding to the employee contribution amount and the employer matching contribution amount (see e.g. [0024-26]).  

With regard to claim 4, Goldman further discloses where the incentivized savings plan preferences data includes employer selected timing criteria, the timing criteria defining a threshold amount of time (see e.g. Table 2, Pay Period from 65 to 90, 25 years, “Set by employer”), said operation of determining an employer matching contribution amount comprising: comparing each of the respective contribution timestamps to the payroll date; and determining that one or more of the respective contribution timestamps exceeds the timing criteria (see Table 3, where the age timestamp is known and stored, which corresponds to payroll data from employer, additional contribution time stamp of total account ).  

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman, Creighton, in further view of Code of Federal Regulations, Title 5, Administrative Personnel (Date 2019-01-01) (“CFR”)

With regard to claims 2, 6 and 7, Goldman is silent regarding the limitations of claim 2.  However, CFR at 1650.2 (f) teaches that a retirement account withdrawal can occur given the proper time frame and the date is known, and further that when elected, the amount withdrawn from employer bank can be directly sent to a savings of checking account at a financial institution in the United States of the user, as shown.  The examiner notes that various timestamps are compared such as the retirement date, the present date of request, the age of the user, and such.  The examiner further notes that withdraw such as full and partial, and or monthly, yearly, or daily are shown to be possible in CFR.  The examiner finds that whether the money of distribution is coming from First in money, or last in money, or somewhere in between, has no bearing on the underlying “computing device” claimed.  This is a matter of design choice as to which money is grabbed to withdraw, but there is no technical difference between a first in or last in money distribution.  One of ordinary skill in the art at the time of filing would be motivated to combine this ability with the teachings of Goldman so that a user is allowed and functionally able to withdraw funds into one of their selected bank accounts.  

With regard to claim 5, Goldman further discloses the incentivized saving plan transaction table further including a plurality of employer contribution transaction records associated with the employer matching contributions, each of the employer contribution transaction records further associated with a respective additional employer matching contribution timestamp (see Table 3, as shown and described above).
 	Goldman is silent regarding the other limitations of claim 5.  However, CFR teaches at e.g. 1650.13, 1650.17, 1650.14(a-d), etc. that it would have been obvious to one of ordinary skill in the retirement accounts art to include the ability to allow for a withdrawal request to be received (see CFR 1650.13 (a)(1); 1650.17), determining an allocation of funds (see CFR 1650.13; 1650.14(a-d)).  Therefore, it would have been obvious to one of ordinary skill in the retirement accounts art at the time of filing to modify the teachings of Goldman to not only process withdrawals from the accounts (as shown in Goldman at [0046] but to allow for requests and different allocations of funds, as described in CFR, in order to allow the user to withdraw money as needed, and further to allow the withdraw to occur through different accounts such as Roth and Traditional, where this allows even more flexibility for the user to control the amount of taxes he/she will have to pay on the withdrawal, if any.  See CFR generally.     

Response to Arguments
The examiner has fully considered Applicant’s arguments.  
Initially, Applicant argues that the claims recite eligible subject matter.  The examiner respectfully disagrees.  As shown above, the amended limitations do not add to the practical application or significantly more than the abstract idea part.  Presenting data on a display, allowing for a selection of an icon, and presenting more data is more or less the abstract idea, where the additional limitations are the display and the icons, but are not sufficiently to make the claims eligible.  The examiner does not see how the case is similar to the cited Visual Memory case.  
The arguments relating to the prior art are moot in view of the new grounds of rejection.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687